Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 1 of 19 Page ID #:220


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   JAIME GARIBAY, an          )Case No: 2:21-cv-02203-JFW-KS
     individual,                )Dist Judge: John F. Walter
12                              )Mag Judge: Karen L. Stevenson
                   Plaintiff,   )Courtroom 7A
13                              )
     vs.                        )
14                              )
     FCA US LLC, a Delaware     )
15   Limited Liability Company, )STIPULATED PROTECTIVE ORDER
     and DOES 1 through 20,     )
16   inclusive                  )
                                )
17                  Defendants. )
                                )
18

19        1.    A.PURPOSES AND LIMITATIONS
20         Discovery in this action is likely to involve
21   production of confidential, proprietary, or private
22   information for which special protection from public
23   disclosure and from use for any purpose other than
24   prosecuting this litigation may be warranted. Accordingly,
25   the parties hereby stipulate to and petition the Court to
26   enter the following Stipulated Protective Order.
27         The parties acknowledge that this Order does not confer
28   blanket protections on all disclosures or responses to
                                              1
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 2 of 19 Page ID #:221


 1   discovery and that the protection it affords from public
 2   disclosure and use extends only to the limited information
 3   or items that are entitled to confidential treatment under
 4   the applicable legal principles. The parties further
 5   acknowledge, as set forth in Section 12.3, below, that this
 6   Stipulated Protective Order does not entitle them to file
 7   confidential information under seal; Civil Local Rule 79-5
 8   sets forth the procedures that must be followed and the
 9   standards that will be applied when a party seeks
10   permission from the court to file material under seal.
11        B.    GOOD CAUSE STATEMENT
12        This action is likely to involve trade secrets,
13   commercially sensitive, confidential and/or proprietary
14   information for which special protection from public
15   disclosures and from use for any purpose other than
16   prosecution of this action is warranted. Such confidential
17   and proprietary materials and information consist of, among
18   other things, confidential business or financial
19   information, information regarding confidential business
20   practices, or other confidential research, development, or
21   commercial information (including information implicating
22   privacy rights of third parties), information otherwise
23   generally unavailable to the public, or which may be
24   privileged or otherwise protective from disclosure under
25   state or federal statutes, court rules, case decisions, or
26   common law.       Accordingly, to expedite the flow of
27   information, to facilitate the prompt resolution of
28   disputes over confidentiality of discovery materials, to
                                              2
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 3 of 19 Page ID #:222


 1   adequately protect information the parties are entitled to
 2   keep confidential, to ensure that the parties are permitted
 3   reasonable necessary uses of such material in preparation
 4   for and in the conduct of trial, to address their handling
 5   at the end of the litigation, and serve the ends of
 6   justice, a protective order for such information is
 7   justified in this matter. It is the intent of the parties
 8   that information will not be designated as confidential for
 9   tactical reasons and that nothing be so designated without
10   a good faith belief that it has been maintained in a
11   confidential, non-public manner, and there is good cause
12   why it should not be part of the public record of this
13   case.
14              2.    DEFINITIONS
15        2.1 Action:        2:21-cv-02203-JFW-KS
16        2.2 Challenging Party:            a Party or Non-Party that
17   challenges the designation of information or items under
18   this Order.
19        2.3 “CONFIDENTIAL” Information or Items: information
20   (regardless of how it is generated, stored or maintained)
21   or tangible things that qualify for protection under
22   Federal Rule of Civil Procedure 26(c), and as specified
23   above in the Good Cause Statement.
24        2.4 Counsel: Outside Counsel of Record and House
25   Counsel (as well as their support staff).
26        2.5 Designating Party: a Party or Non-Party that
27   designates information or items that it produces in
28   disclosures or in responses to discovery as “CONFIDENTIAL.”
                                              3
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 4 of 19 Page ID #:223


 1        2.6 Disclosure or Discovery Material: all items or
 2   information, regardless of the medium or manner in which it
 3   is generated, stored, or maintained (including, among other
 4   things, testimony, transcripts, and tangible things), that
 5   are produced or generated in disclosures or responses to
 6   discovery in this matter.
 7        2.7 Expert: a person with specialized knowledge or
 8   experience in a matter pertinent to the litigation who has
 9   been retained by a Party or its counsel to serve as an
10   expert witness or as a consultant in this Action.
11        2.8 House Counsel: attorneys who are employees of a
12   party to this Action. House Counsel does not include
13   Outside Counsel of Record or any other outside counsel.
14        2.9 Non-Party: any natural person, partnership,
15   corporation, association, or other legal entity not named
16   as a Party to this action.
17        2.10        Outside Counsel of Record: attorneys who are
18   not employees of a party to this Action but are retained to
19   represent or advise a party to this Action and have
20   appeared in this Action on behalf of that party or are
21   affiliated with a law firm which has appeared on behalf of
22   that party, and includes support staff.
23        2.11        Party: any party to this Action, including all
24   of its officers, directors, employees, consultants,
25   retained experts, and Outside Counsel of Record (and their
26   support staffs).
27        2.12        Producing Party: a Party or Non-Party that
28   produces Disclosure or Discovery Material in this Action.
                                              4
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 5 of 19 Page ID #:224


 1        2.13        Professional Vendors: persons or entities that
 2   provide litigation support services (e.g., photocopying,
 3   videotaping, translating, preparing exhibits or
 4   demonstrations, and organizing, storing, or retrieving data
 5   in any form or medium) and their employees and
 6   subcontractors.
 7        2.14        Protected Material: any Disclosure or
 8   Discovery Material that is designated as “CONFIDENTIAL.”
 9        2.15        Receiving Party: a Party that receives
10   Disclosure or Discovery Material from a Producing Party.
11   3.   SCOPE
12        The protections conferred by this Stipulation and Order
13   cover not only Protected Material (as defined above), but
14   also (1) any information copied or extracted from Protected
15   Material; (2) all copies, excerpts, summaries, or
16   compilations of Protected Material; and (3) any testimony,
17   conversations, or presentations by Parties or their Counsel
18   that might reveal Protected Material.
19        Any use of Protected Material at trial shall be
20   governed by the orders of the trial judge. This Order does
21   not govern the use of Protected Material at trial.
22   4.   DURATION
23         Even after final disposition of this litigation, the
24   confidentiality obligations imposed by this Order shall
25   remain in effect until a Designating Party agrees otherwise
26   in writing or a court order otherwise directs. Final
27   disposition shall be deemed to be the later of (1)
28   dismissal of all claims and defenses in this Action, with
                                              5
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 6 of 19 Page ID #:225


 1   or without prejudice; and (2) final judgment herein after
 2   the completion and exhaustion of all appeals, rehearings,
 3   remands, trials, or reviews of this Action, including the
 4   time limits for filing any motions or applications for
 5   extension of time pursuant to applicable law.
 6   5.   DESIGNATING PROTECTED MATERIAL
 7        5.1 Exercise of Restraint and Care in Designating
 8   Material for Protection. Each Party or Non-Party that
 9   designates information or items for protection under this
10   Order must take care to limit any such designation to
11   specific material that qualifies under the appropriate
12   standards. The Designating Party must designate for
13   protection only those parts of material, documents, items,
14   or oral or written communications that qualify so that
15   other portions of the material, documents, items, or
16   communications for which protection is not warranted are
17   not swept unjustifiably within the ambit of this Order.
18        Mass, indiscriminate, or routinized designations are
19   prohibited. Designations that are shown to be clearly
20   unjustified or that have been made for an improper purpose
21   (e.g., to unnecessarily encumber the case development
22   process or to impose unnecessary expenses and burdens on
23   other parties) may expose the Designating Party to
24   sanctions.
25        If it comes to a Designating Party’s attention that
26   information or items that it designated for protection do
27   not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing
                                              6
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 7 of 19 Page ID #:226


 1   the inapplicable designation.
 2        5.2 Manner and Timing of Designations. Except as
 3   otherwise provided in this Order (see, e.g., second
 4   paragraph of section 5.2(a) below), or as otherwise
 5   stipulated or ordered, Disclosure or Discovery Material
 6   that qualifies for protection under this Order must be
 7   clearly so designated before the material is disclosed or
 8   produced.
 9        Designation in conformity with this Order requires:
10              (a) for information in documentary form (e.g.,
11   paper or electronic documents, but excluding transcripts of
12   depositions or other pretrial or trial proceedings), that
13   the Producing Party affix at a minimum, the legend
14   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
15   page that contains protected material. If only a portion or
16   portions of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify
18   the protected portion(s) (e.g., by making appropriate
19   markings in the margins).
20        A Party or Non-Party that makes original documents
21   available for inspection need not designate them for
22   protection until after the inspecting Party has indicated
23   which documents it would like copied and produced. During
24   the inspection and before the designation, all of the
25   material made available for inspection shall be deemed
26   “CONFIDENTIAL.” After the inspecting Party has identified
27   the documents it wants copied and produced, the Producing
28   Party must determine which documents, or portions thereof,
                                              7
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 8 of 19 Page ID #:227


 1   qualify for protection under this Order. Then, before
 2   producing the specified documents, the Producing Party must
 3   affix the “CONFIDENTIAL legend” to each page that contains
 4   Protected Material. If only a portion or portions of the
 5   material on a page qualifies for protection, the Producing
 6   Party also must clearly identify the protected portion(s)
 7   (e.g., by making appropriate markings in the margins).
 8              (b) for testimony given in depositions that the
 9   Designating Party identify the Disclosure or Discovery
10   Material on the record, before the close of the deposition
11   all protected testimony.
12              (c) for information produced in some form other
13   than documentary and for any other tangible items, that the
14   Producing Party affix in a prominent place on the exterior
15   of the container or containers in which the information is
16   stored the legend “CONFIDENTIAL.” If only a portion or
17   portions of the information warrants protection, the
18   Producing Party, to the extent practicable, shall identify
19   the protected portion(s).
20        5.3 Inadvertent Failures to Designate. If timely
21   corrected, an inadvertent failure to designate qualified
22   information or items does not, standing alone, waive the
23   Designating Party’s right to secure protection under this
24   Order for such material. Upon timely correction of a
25   designation, the Receiving Party must make reasonable
26   efforts to assure that the material is treated in
27   accordance with the provisions of this Order.
28   \\
                                              8
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 9 of 19 Page ID #:228


 1   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2        6.1 Timing of Challenges. Any Party or Non-Party may
 3   challenge a designation of confidentiality at any time that
 4   is consistent with the Court’s Scheduling Order.
 5        6.2 Meet and Confer. The Challenging Party shall
 6   initiate the dispute resolution process under Local Rule
 7   37.1 et seq.
 8        6.3 The burden of persuasion in any such challenge
 9   proceeding shall be on the Designating Party. Frivolous
10   challenges, and those made for an improper purpose (e.g.,
11   to harass or impose unnecessary expenses and burdens on
12   other parties) may expose the Challenging Party to
13   sanctions. Unless the Designating Party has waived or
14   withdrawn the confidentiality designation, all parties
15   shall continue to afford the material in question the level
16   of protection to which it is entitled under the Producing
17   Party’s designation until the Court rules on the challenge.
18   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
19        7.1 Basic Principles. A Receiving Party may use
20   Protected Material that is disclosed or produced by another
21   Party or by a Non-Party in connection with this Action only
22   for prosecuting, defending, or attempting to settle this
23   Action. Such Protected Material may be disclosed only to
24   the categories of persons and under the conditions
25   described in this Order. When the Action has been
26   terminated, a Receiving Party must comply with the
27   provisions of section 13 below (FINAL DISPOSITION).
28        Protected Material must be stored and maintained by a
                                              9
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 10 of 19 Page ID #:229


 1   Receiving Party at a location and in a secure manner that
 2   ensures that access is limited to the persons authorized
 3   under this Order.
 4        7.2 Disclosure of “CONFIDENTIAL” Information or Items.
 5   Unless otherwise ordered by the court or permitted in
 6   writing by the Designating Party, a Receiving Party may
 7   disclose any information or item designated “CONFIDENTIAL”
 8   only to:
 9              (a) the Receiving Party’s Outside Counsel of
10   Record in this Action, as well as employees of said Outside
11   Counsel of Record to whom it is reasonably necessary to
12   disclose the information for this Action;
13              (b) the officers, directors, and employees
14   (including House Counsel) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action;
16              (c) Experts (as defined in this Order) of the
17   Receiving Party to whom disclosure is reasonably necessary
18   for this Action and who have signed the “Acknowledgment and
19   Agreement to Be Bound” (Exhibit A);
20              (d) the court and its personnel;
21              (e) court reporters and their staff;
22              (f) professional jury or trial consultants, mock
23   jurors, and Professional Vendors to whom disclosure is
24   reasonably necessary for this Action and who have signed
25   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26              (g) the author or recipient of a document
27   containing the information or a custodian or other person
28   who otherwise possessed or knew the information;
                                             10
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 11 of 19 Page ID #:230


 1              (h) during their depositions, witnesses, and
 2   attorneys for witnesses, in the Action to whom disclosure
 3   is reasonably necessary provided: (1) the deposing party
 4   requests that the witness sign the form attached as Exhibit
 5   1 hereto; and (2) they will not be permitted to keep any
 6   confidential information unless they sign the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 8   unless otherwise agreed by the Designating Party or ordered
 9   by the court. Pages of transcribed deposition testimony or
10   exhibits to depositions that reveal Protected Material may
11   be separately bound by the court reporter and may not be
12   disclosed to anyone except as permitted under this
13   Stipulated Protective Order; and
14              (i) any mediator or settlement officer, and their
15   supporting personnel, mutually agreed upon by any of the
16   parties engaged in settlement discussions.
17   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18        OTHER LITIGATION
19        If a Party is served with a subpoena or a court order
20   issued in other litigation that compels disclosure of any
21   information or items designated in this Action as
22   “CONFIDENTIAL,” that Party must:
23              (a) promptly notify in writing the Designating
24   Party. Such notification shall include a copy of the
25   subpoena or court order;
26              (b) promptly notify in writing the party who
27   caused the subpoena or order to issue in the other
28   litigation that some or all of the material covered by the
                                             11
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 12 of 19 Page ID #:231


 1   subpoena or order is subject to this Protective Order. Such
 2   notification shall include a copy of this Stipulated
 3   Protective Order; and
 4              (c) cooperate with respect to all reasonable
 5   procedures sought to be pursued by the Designating Party
 6   whose Protected Material may be affected.
 7        If the Designating Party timely seeks a protective
 8   order, the Party served with the subpoena or court order
 9   shall not produce any information designated in this action
10   as “CONFIDENTIAL” before a determination by the court from
11   which the subpoena or order issued, unless the Party has
12   obtained the Designating Party’s permission. The
13   Designating Party shall bear the burden and expense of
14   seeking protection in that court of its confidential
15   material and nothing in these provisions should be
16   construed as authorizing or encouraging a Receiving Party
17   in this Action to disobey a lawful directive from another
18   court.
19   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
20        IN THIS LITIGATION
21              (a) The terms of this Order are applicable to
22   information produced by a Non-Party in this Action and
23   designated as “CONFIDENTIAL.” Such information produced by
24   Non-Parties in connection with this litigation is protected
25   by the remedies and relief provided by this Order. Nothing
26   in these provisions should be construed as prohibiting a
27   Non-Party from seeking additional protections.
28              (b) In the event that a Party is required, by a
                                             12
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 13 of 19 Page ID #:232


 1   valid discovery request, to produce a Non-Party’s
 2   confidential information in its possession, and the Party
 3   is subject to an agreement with the Non-Party not to
 4   produce the Non-Party’s confidential information, then the
 5   Party shall:
 6                    (1) promptly notify in writing the Requesting
 7   Party and the Non-Party that some or all of the information
 8   requested is subject to a confidentiality agreement with a
 9   Non-Party;
10                    (2) promptly provide the Non-Party with a copy
11   of the Stipulated Protective Order in this Action, the
12   relevant discovery request(s), and a reasonably specific
13   description of the information requested; and
14                    (3) make the information requested available
15   for inspection by the Non-Party, if requested.
16              (c) If the Non-Party fails to seek a protective
17   order from this court within 14 days of receiving the
18   notice and accompanying information, the Receiving Party
19   may produce the Non-Party’s confidential information
20   responsive to the discovery request. If the Non-Party
21   timely seeks a protective order, the Receiving Party shall
22   not produce any information in its possession or control
23   that is subject to the confidentiality agreement with the
24   Non-Party before a determination by the court. Absent a
25   court order to the contrary, the Non-Party shall bear the
26   burden and expense of seeking protection in this court of
27   its Protected Material.
28   \\
                                             13
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 14 of 19 Page ID #:233


 1   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2        If a Receiving Party learns that, by inadvertence or
 3   otherwise, it has disclosed Protected Material to any
 4   person or in any circumstance not authorized under this
 5   Stipulated Protective Order, the Receiving Party must
 6   immediately (a) notify in writing the Designating Party of
 7   the unauthorized disclosures, (b) use its best efforts to
 8   retrieve all unauthorized copies of the Protected Material,
 9   (c) inform the person or persons to whom unauthorized
10   disclosures were made of all the terms of this Order, and
11   (d) request such person or persons to execute the
12   “Acknowledgment and Agreement to Be Bound” that is attached
13   hereto as Exhibit A.
14   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15   PROTECTED MATERIAL
16        When a Producing Party gives notice to Receiving
17   Parties that certain inadvertently produced material is
18   subject to a claim of privilege or other protection, the
19   obligations of the Receiving Parties are those set forth in
20   Federal Rule of Civil Procedure 26(b)(5)(B). This provision
21   is not intended to modify whatever procedure may be
22   established in an e-discovery order that provides for
23   production without prior privilege review. Pursuant to
24   Federal Rule of Evidence 502(d) and (e), insofar as the
25   parties reach an agreement on the effect of disclosure of a
26   communication or information covered by the attorney-client
27   privilege or work product protection, the parties may
28   incorporate their agreement in the stipulated protective
                                             14
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 15 of 19 Page ID #:234


 1   order submitted to the court.
 2   12. MISCELLANEOUS
 3        12.1        Right to Further Relief. Nothing in this Order
 4   abridges the right of any person to seek its modification
 5   by the Court in the future.
 6        12.2        Right to Assert Other Objections. By
 7   stipulating to the entry of this Protective Order no Party
 8   waives any right it otherwise would have to object to
 9   disclosing or producing any information or item on any
10   ground not addressed in this Stipulated Protective Order.
11   Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by
13   this Protective Order.
14        12.3        Filing Protected Material. A Party that seeks
15   to file under seal any Protected Material must comply with
16   Civil Local Rule 79-5. Protected Material may only be filed
17   under seal pursuant to a court order authorizing the
18   sealing of the specific Protected Material at issue. If a
19   Party's request to file Protected Material under seal is
20   denied by the court, then the Receiving Party may file the
21   information in the public record unless otherwise
22   instructed by the court.
23   13. FINAL DISPOSITION
24        After the final disposition of this Action, as defined
25   in paragraph 4, within 60 days of a written request by the
26   Designating Party, each Receiving Party must return all
27   Protected Material to the Producing Party or destroy such
28   material. As used in this subdivision, “all Protected
                                             15
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 16 of 19 Page ID #:235


 1   Material” includes all copies, abstracts, compilations,
 2   summaries, and any other format reproducing or capturing
 3   any of the Protected Material. Whether the Protected
 4   Material is returned or destroyed, the Receiving Party must
 5   submit a written certification to the Producing Party (and,
 6   if not the same person or entity, to the Designating Party)
 7   by the 60 day deadline that (1) identifies (by category,
 8   where appropriate) all the Protected Material that was
 9   returned or destroyed and (2)affirms that the Receiving
10   Party has not retained any copies, abstracts, compilations,
11   summaries or any other format reproducing or capturing any
12   of the Protected Material. Notwithstanding this provision,
13   Counsel are entitled to retain an archival copy of all
14   pleadings, motion papers, trial, deposition, and hearing
15   transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product,
17   and consultant and expert work product, even if such
18   materials contain Protected Material.
19   \\
20   \\
21   \\
22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\
                                             16
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 17 of 19 Page ID #:236
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 18 of 19 Page ID #:237


 1                                      EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3        I, _________________________ [print or type full name],
 4   of __________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order
 7   that was issued by the United States District Court for the
 8   Central District of California on __________________ in the
 9   case of 2:21-cv-02203-JFW-KS I agree to comply with and to
10   be bound by all the terms of this Stipulated Protective
11   Order and I understand and acknowledge that failure to so
12   comply could expose me to sanctions and punishment in the
13   nature of contempt. I solemnly promise that I will not
14   disclose in any manner any information or item that is
15   subject to this Stipulated Protective Order to any person
16   or entity except in strict compliance with the provisions
17   of this Order.
18        I further agree to submit to the jurisdiction of the
19   United States District Court for the Central District of
20   California for the purpose of enforcing the terms of this
21   Stipulated Protective Order, even if such enforcement
22   proceedings occur after termination of this action. I
23   hereby appoint ________________________ [print or type full
24   name] of _______________________________ [print or type
25   full address and telephone number] as my California agent
26   for service of process in connection with this action or
27   any proceedings related to enforcement of this Stipulated
28   Protective Order.
                                             18
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02203-JFW-KS Document 16 Filed 07/23/21 Page 19 of 19 Page ID #:238


 1

 2   Date: __________________________
 3   City and State where sworn and signed:
 4   _________________________________
 5

 6   Printed name: _______________________________
 7

 8   Signature: __________________________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             19
     ___________________________________________________________________________________
                           STIPULATED PROTECTIVE ORDER
